Whether a judge holds his position de facto or de jure, his power and authority to adjudicate may not be collaterally attacked as error in the proceeding he had adjudicated. Those matters may be attacked only in an action in which the judge is made a party. Ex parte Strang (1871), 21 Ohio St. 610; Stiess v.State (1921), 103 Ohio St. 33, 132 N.E. 85. The rule applies whether the collateral attack is by way of error assigned on appeal or by way of a motion for relief from judgement pursuant to Civ.R. 60(B). The judgment of the trial court denying the motion should be affirmed. *Page 761